Hill, J.
The act to amend an act entitled an act to incorporate the Savannah Hospital, and the acts amendatory thereof, approved August 19, 1919 (Acts 1919, p. 1405), contains the following language defining the qualifications of voters in elections held for managers of said corporation : “ The annual election for the managers of said corporation shall hereafter occur on the first Monday in Eebruai'y of each year. All persons who, on or before December first of the year preceding each election, contribute the sum of $10.00 in actual cash of their own money for the support, of said institution, and register on or before said date with the treasurer, shall be entitled to one vote at said election.” Held-.
1. Under the provision of this law, all persons who paid the requisite amount in cash during the year 1919 and prior to December 1, 1919, for the purpose stated in the law, and who registered prior to December 1st, 1919, as required, were qualified to vote in the election for managers held in the month of Eebruary, 1920.
2. Applying this ruling to the case as made by the relators in a petition for quo warranto, the court did not err in sustaining the demurrer thereto. Judgment affirmed.

All the Justices concur.